IN THE UNITED STATES DISTRICT CGURT
FOR THE DISTRICT OF l\/IONTANA
BILLINGS DIVISION

UNITED STATES OF Al\/IERICA,
CR l4-40-BLG-SPW
Plaintiff,

Vs. ORDER

ZACHARY STANLEY KNOWS HIS
GUN,

 

Defendant.

 

Upon the Court’s GWn Motion,

IT IS HEREBY ORDERED that the final hearing on revocation of
supervised release scheduled for Wednesday, Octoher 24, 2018 at 2:30 p.m., is
VACATED and reset to commence on Wednesday, October 31, 2018 at 3:30
p.m. in the James F. Battin U.S. Courthouse, Billings, l\/lontana.

The Clerl< shall forthwith notify the parties of the making of this Order.

DATED this day of October, 20l8. §

      

 

ii sUsANPWATTERs
U.s. DisTRICT JU'DGE

